Title: To James Madison from William Pinkney, 5 April 1808
From: Pinkney, William
To: Madison, James



private
Dr. Sir.
London April 5, 1808.

The Gentleman who takes my Letters (to go by the Science) not having yet left Town, I have an Oppy. of saying, that the Admy. has recd. Advice from the Senior Officer of the British Forces cruizing off L’orient, dated the 22d. of last Month, that an American Merchant Vessel, about to enter that Port as a Flag of Truce, had just been brought to & examined & suffered to proceed, having shewn the Passport of the British Minister in America, & Dispatches from the Govt. of the U. S. to its Ministers at Paris & London.
The Osage had been spoken, on the same Day, or the Day before, by a Guernsey Privateer (according to a Letter from a Person in authority at Guernsey to Government) very near L’orient.
If the Osage had left France soon after her arrival she must, without an Accident, have reached a British Port some Days ago.  Conjecture is therefore busy as to the Cause of the Delay.  Hammond suggests that she wd. probably be obliged to wait, as a Matter of Course, for Permission from the French Government, before she wd. be allowed to sail, & that the Necessity for this Permission wd. detain her about a Week.  Upon this Hypothesis she may be expected every Hour.
I enclose the Newspapers of Yesterday & today, to which (If I shd. not sooner close my Letter) I will add that of Tomorrow.  I have the Honor to be with perfect Esteem & Considn. Dr.Sir, your mo. ob. hble Serv

Wm. Pinkney

